Exhibit 10.96

 

POP REWAREHOUSE TPO FACILITY EXECUTION

AMENDMENT NO. 5

TO MASTER REPURCHASE AGREEMENT

Amendment No. 5 to Master Repurchase Agreement, dated as of April 14, 2015 (this
“Amendment”), among Credit Suisse First Boston Mortgage Capital LLC (the
“Buyer”), PennyMac Operating Partnership, L.P. (the “Seller”) and PennyMac
Mortgage Investment Trust (the “Guarantor”).

RECITALS

The Buyer, the Seller and the Guarantor are parties to that certain Master
Repurchase Agreement, dated as of September 28, 2012 (as amended by Amendment
No. 1, dated as of May 8, 2013, Amendment No. 2, dated as of December 31, 2013,
Amendment No. 3, dated as of January 10, 2014, and Amendment No. 4, dated as of
October 31, 2014, the “Existing Repurchase Agreement”; and as further amended by
this Amendment, the “Repurchase Agreement”) and the related Pricing Side Letter,
dated as of September 28, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Pricing Side Letter”). The Guarantor is a party
to that certain Guaranty (as amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty”), dated as of September 28, 2012, by
the Guarantor in favor of Buyer. Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Existing Repurchase
Agreement and Guaranty, as applicable.

The Buyer, the Seller and the Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement. As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.

Accordingly, the Buyer, the Seller and the Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by:

1.1 deleting the definition of “Mortgage Loan” in its entirety and replacing it
with the following:

“Mortgage Loan” means any closed Agency Mortgage Loan or Non-Agency QM Mortgage
Loan, which is a fixed or floating-rate, one-to-four-family residential mortgage
loan evidenced by a promissory note and secured by a first lien mortgage, which
satisfies the requirements set forth in the Underwriting Guidelines and
Section 13(b) hereof.

1.2 deleting the definition of “Jumbo Mortgage Loan” in its entirety and
replacing it with the following definition of “Non-Agency QM Mortgage Loan”:

“Non-Agency QM Mortgage Loan” means a Mortgage Loan that (a) does not meet the
criteria for an Agency Mortgage Loan; (b) meets all applicable criteria as set
forth in the Underwriting Guidelines and (c) is otherwise acceptable to Buyer in
its sole discretion.

 

-1-



--------------------------------------------------------------------------------

1.3 deleting all references to “Jumbo Mortgage Loan” in their entirety and
replacing them with “Non-Agency QM Mortgage Loan”.

1.4 deleting all references to “Aged Jumbo Loan” in their entirety and replacing
them with “Aged Non-Agency QM Mortgage Loan”.

1.5 adding the following definition in its proper alphabetical order:

“Agency Mortgage Loan” has the meaning assigned to such term in the Pricing Side
Letter.

SECTION 2. Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

2.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, the Seller and the Guarantor;

(b) Amendment No. 8 to that certain Pricing Side Letter, executed and delivered
by duly authorized officers of the Buyer, the Seller and the Guarantor; and

(c) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 3. Representations and Warranties. Seller hereby represents and warrants
to the Buyer that it is in compliance with all the terms and provisions set
forth in the Repurchase Agreement on its part to be observed or performed, and
that no Event of Default has occurred and is continuing, and hereby confirms and
reaffirms the representations and warranties contained in Section 13 of the
Repurchase Agreement.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts (including by facsimile or .pdf),
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

SECTION 6. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

-2-



--------------------------------------------------------------------------------

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 8. Reaffirmation of Guaranty. The Guarantor hereby ratifies and affirms
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledge and agree that the term “Obligations” as used in the Guaranty shall
apply to all of the Obligations of Seller to Buyer under the Pricing Side Letter
and the Repurchase Agreement, as amended hereby.

[Remainder of page intentionally left blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer By:

/s/ Elie Chau

Name:  Elie Chau Title:    Vice President PennyMac Operating Partnership, L.P.,
as Seller By:

/s/ Pamela Marsh

Name:  Pamela Marsh Title:    Executive Vice President, Treasurer PennyMac
Mortgage Investment Trust, as Guarantor By:

/s/ Pamela Marsh

Name:  Pamela Marsh Title:    Executive Vice President, Treasurer

 

 

Signature Page to Amendment No. 5 to Master Repurchase Agreement